        Case 1:18-cr-00537-SHS Document 118 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

              v.
                                                    18-Cr-537 (SHS)
 JOHN TORTORA,                                      ORDER
                            Defendant.



SIDNEY H. STEIN, U.S. District Judge.
    The Court is in receipt of the government’s letter dated December 8, 2020 (ECF No.
116), as well as defense counsel’s response dated December 9. (ECF No. 117.) Both
parties request a Fatico hearing on the issue of defendant’s responsibility for the 1997
murder of Richard Ortiz. (See ECF No. 116 at 1 (“[T]he Government does, in fact, intend
to argue that defendant was responsible for the murder of Richard Ortiz and, therefore,
requests a Fatico hearing.”); ECF No. 115 at 6 (“To the extent the Government continues
to press the point, we request a Fatico hearing.”).) That hearing will take place on
March 1, 2021, at 9:30 a.m. in Courtroom 23A, U.S. Courthouse, 500 Pearl Street, New
York, New York.
    The government also requests that it be permitted to postpone filing its sentencing
submission, which is currently due today, until after the Fatico hearing. Having been on
notice that a Fatico hearing was likely since at least May, when defense counsel first
objected to the Ortiz murder’s inclusion in the draft Presentence Investigation Report
(Def. Obj., ECF No. 108), the government shall file its sentencing submission no later
than December 18.
    It is unclear from defense counsel’s sentencing submission whether it also seeks to
challenge the various racketeering acts attributed to defendant in paragraph 8 of the
Presentence Investigation Report (see PSR ¶ 8, ECF No. 109) at the Fatico hearing.
Defense counsel shall inform the Court, in writing, no later than December 21 whether
these activities are encompassed within its request for a Fatico hearing. Accordingly,
    IT IS HEREBY ORDERED that:
    1. The government shall file its sentencing submission no later than December 18,
2020;
    2. A Fatico hearing will take place on March 1, 2021, at 9:30 a.m., dependent on the
state of the COVID-19 pandemic in New York City;
        Case 1:18-cr-00537-SHS Document 118 Filed 12/11/20 Page 2 of 2




     3. Defense counsel shall inform the Court on or before December 21, 2020, whether
it intends to challenge the racketeering acts described in paragraph 8 of the PSR at that
hearing.
    4. The Court will set a briefing schedule for the matters covered by the Fatico
hearing at the conclusion of that hearing.
     5. Defendant’s sentencing, currently scheduled for December 17, 2020, is adjourned
sine die.


Dated: New York, New York
       December 11, 2020




                                            2
